Citation Nr: 1703654	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  07-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's cervical spondylosis and anterior cervical discectomy and fusion residuals for the period from January 17, 2006 to December 10, 2011.

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals for the period from December 10, 2011 to December 29, 2015.

4.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals from December 29, 2015.

5.  Entitlement to greater disability ratings for left upper extremity neuropathy/radiculopathy rated as 20 percent from December 10, 2011 to December 29, 2015; and as 30 percent from December 29, 2015.
6.  Entitlement to an initial disability rating greater than 40 percent for right upper extremity neuropathy/radiculopathy.


REPRESENTATION


Appellant represented by:	G. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and former spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1970 to September 1971 and from September 1972 to December 1978.  The Veteran served in the Republic of Vietnam.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A July 2006 rating decision in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for cervical neck pain with bilateral shoulder pain and radiculopathy; and a back disorder and denied service connection for PTSD.  
A May 2007 rating decision granted service connection for cervical spondylosis and anterior cervical discectomy and fusion residuals; assigned a 20 percent evaluation for that disability effective January 17, 2006.  In a July 2008 rating decision, the RO continued a 20 percent rating for cervical spondylosis and anterior cervical discectomy and fusion residuals.  The Veteran filed a notice of disagreement (NOD) in October 2008.  In January 2009, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  The RO issued a statement of the case (SOC) in June 2009 and the Veteran filed a substantive appeal in August 2009.  

A June 2009 rating decision granted service connection for PTSD, assigned a 30 percent evaluation effective May 29, 2007.  In July 2010, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In October 2010, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a back disorder; increased the initial evaluation for his PTSD from 30 to 50 percent; and remanded the issues of service connection for a back disorder to include arthritis and the initial evaluation for his cervical spine disorder to the RO for additional action. 

In an April 2012 rating decision, the RO increased the evaluation for the Veteran's PTSD from 50 to 70 percent effective August 1, 2011 (the date of the claim for increase).  The Veteran filed a NOD in June 2012.  The RO issued a SOC in October 2012 and the Veteran filed a substantive appeal in December 2012.  Also, in an October 2012 rating decision, the RO recharacterized the Veteran's service-connected cervical spine disability as left upper extremity neurological manifestations of cervical spondylosis evaluated as 20 percent disabling and orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals evaluated as 10 percent disabling both effective December 10, 2011.  See October 2012 rating decision.  

In an April 2013 rating decision, the RO granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for the period from December 21, 2012, to January 31, 2013.  In a November 2013 rating decision, the RO granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for the period from May 20, 2013, to June 30, 2013, and denied a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

As noted, the Veteran previously had a Board hearing in July 2010.  In December 2014, the Veteran was informed in writing that: the Veterans Law Judge who had conducted his July 2010 hearing had retired: he therefore had the right to an additional hearing before a different Veterans Law Judge; and if he did not respond within 30 days, the Board would assume that he did not desire an additional hearing.  The record does not reflect that the Veteran subsequently responded to the December 2014 notice.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In March 2015, the issues were remanded for further development, namely to afford the Veteran contemporaneous VA examinations.  In a January 2016 rating decision, the RO increased the orthopedic manifestations of cervical spondylosis from 10 percent to 20 percent effective December 29, 2015.  The rating decision also increased the disability rating for left upper extremity from 20 percent to 30 percent effective December 29, 2015; granted service connection for right upper extremity radiculopathy and assigned a 40 percent rating effective December 29, 2015; and granted TDIU effective November 13, 2013.  The rating decision also granted service connection for a low back disability.  As such, the low back issue is no longer before the Board.

Notably, while the Veteran has not appealed the January 2016 rating decision with respect to the propriety of the rating assigned for his right upper extremity, the Board has characterized the appeal to include this matter as part and parcel of the claim for higher rating for cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine, Note 1 (providing that objective neurological manifestations may be separately evaluated under an appropriate diagnostic code).

This appeal is now being processed utilizing the paperless, electronic Virtual VA and VBMS claims processing system.


FINDINGS OF FACT

1.  Exclusive from the temporary total rating convalescence periods from December 21, 2012, to January 31, 2013; and from May 20, 2013, to June 30, 2013, the Veteran's PTSD has not resulted in manifestations that more nearly approximate total occupational and social impairment.

2.  From the January 17, 2006 award of service connection to December 10, 2011, the Veteran's cervical spine disability results in subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 15 degrees but not greater than 30 degrees; without incapacitating episodes, or neurological impairment.

3.  From December 11, 2011 to December 29, 2015, the Veteran's cervical spine disability results in subjective complaints of pain and stiffness and objective findings of a combined range of motion of 235 degrees; without incapacitating episodes, or neurological impairment other than left upper extremity neuropathy/radiculopathy as of December 11, 2011.

4.  From December 29, 2015 to present, the Veteran's cervical spine disability results in subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 15 degrees but not greater than 30 degrees; without incapacitating episodes, or neurological impairment other than right (major) upper extremity radiculopathy as of December 29, 2015, and left upper extremity radiculopathy as of December 11, 2011.

5.  Since the December 10, 2011 award of service connection until December 29, 2015, the Veteran's left upper extremity nerve involvement results in no more than mild incomplete paralysis of the middle radicular group.

6.  From December 29, 2015, the Veteran's left upper extremity nerve involvement (neuralgia) results in moderate incomplete paralysis of the upper radicular group.

7.  Since the December 29, 2015 award of service connection, the Veteran's right upper extremity nerve involvement results in moderate incomplete paralysis of the upper radicular group.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (Code) 9411 (2016).

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's cervical spondylosis and anterior cervical discectomy and fusion residuals for the period from January 17, 2006 to December 10, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5242, 5243 (2016).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals for the period from December 10, 2011 to December 29, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5242, 5243 (2016).

4.  The criteria for a disability rating in excess of 20 percent for the Veteran's orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals for the period from December 29, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5242, 5243 (2016).

5.  The criteria for greater disability ratings for left upper extremity neuropathy/radiculopathy rated as 20 percent from December 10, 2011 to December 29, 2015; and as 30 percent from December 29, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.1.24, 4.124a, Codes 8511, 8710 (2016).

6.  The criteria for an initial disability rating greater than 40 percent for right upper extremity neuropathy/radiculopathy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.1.24, 4.124a, Code 8710 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

The duty to notify has been met.  Neither the Veteran, nor his attorney representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, private and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Moreover, based on the foregoing, the Board determines that the RO has substantially complied with the most recent March 2015 remand directives by obtaining all available updated VA treatment records, as well as affording the Veteran contemporaneous VA examinations in January 2016.  Moreover, in accordance with the Board's remand directives, in the readjudication of the Veteran's PTSD and cervical spine claims, the RO properly considered whether there was any additional associated neurological manifestations with regards to the Veteran's service-connected neck disability under Diagnostic Codes 5242, 5243.  Therefore, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R.§ 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

PTSD

As discussed, in an October 2010 Board decision, the Veteran's PTSD rating was increased from 30 percent to 50 percent.  In August 2011, the Veteran submitted a claim for an increase rating.  While the RO assigned a 70 percent rating, the Veteran seeks a rating in excess of 70 percent.  The Veteran's PTSD is rated as 70 percent under 38 C.F.R. § 4.130, Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. §  4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in December 2012, the previous versions of the regulations including references to DSM-IV apply. 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that exclusive from the temporary total rating convalescence periods from December 21, 2012, to January 31, 2013; and from May 20, 2013, to June 30, 2013; a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the effective date of the award for increase.

VA treatment records dated from 2010 to 2016 consistently show the Veteran's complaints of depression, anxiety and sleep impairment, and irritability.  

During an April 2012 VA examination, the Veteran reported feelings of detachment, markedly diminished interests and participation in significant activities, and irritability.  Mental status examination revealed chronic hyperarousal, hypervigilance, avoidance behaviors, and re-experiencing symptoms.  Also noted were symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.  The Veteran was not shown to have total social or occupational impairment; it was additionally noted that he did not have occupational and social impairment with deficiencies in most areas.  There was no evidence of gross impairment in thought process or communication.  There was no evidence of disorientation to time or place, there was no evidence of grossly inappropriate behavior.  There was no evidence of speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance.  A GAF score of 50 was provided.

During a July 2014 VA examination, the examiner noted that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The Veteran reported having a close relationship with his mother (with whom he lives with); and that he often speaks with and sees his children and granddaughter.  The Veteran indicated that he regularly attends church on Sundays; and will occasionally attend a Bible study.  Mental status examination revealed depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  Persistent symptoms also related to the Veteran's PTSD were irritability or outbursts of anger, hypervigilance, and sleep disturbance.  The examiner noted that the Veteran was capable of managing his financial affairs.  PTSD was diagnosed.

During a January 2016 VA examination, the examiner indicated that the Veteran's PTSD manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Mental status examination revealed depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  Additional symptoms included irritable behavior and angry outbursts with little or no provocation, and sleep disturbance.  The examiner noted that the Veteran was engaged and cooperative during the examination, and made extended eye contact.  His thought processes were linear and goal directed.  His responses were well developed.  He was not a danger to self or others, but noted that he continued to have suicidal thoughts, however, denied any plan or intent of self-harm.  There was no indication of psychosis.  The Veteran was appropriately dressed and oriented in all spheres.

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 100 percent evaluation.  At no time has  the Veteran reported and the record fails to show auditory hallucinations, gross impairment in thought processes or communication, persistent delusions, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-the symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

In addition, the evidence shows that the Veteran lives with his mother and reported having a close relationship with her.  He also indicated that he speaks with and sees his children and granddaughter.  He regularly attends church on Sundays, and occasionally attends a Bible study group.  

No VA examiner found total occupational and social impairment, and the other evidence of record demonstrates functioning that is better than total occupational and social impairment.  In fact, the Veteran has been found to have occupational and social impairment with an occasional decrease, or reduced reliability and productivity and was able to maintain seemingly productive relationships with several family members.

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that the noted GAF score assigned during the relevant period does not provide a basis for assigning a higher rating.  The Veteran's GAF score on April 2012 VA examination was 50.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board notes the GAF score of 50 and that such conceivably, suggest more significant impairment than what is contemplated in the assigned 70 percent rating assigned.  As noted above, a GAF score ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes, however, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no probative evidence of symptoms of illogical or irrelevant speech, impaired judgment or that the Veteran neglects his family, or comparable symptoms.  The Board observes that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

For the foregoing reasons, the Board finds the claim for a rating in excess of 70 percent for the PTSD disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Cervical Spine and upper extremities

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.
The Veteran's service-connected cervical spine disability is currently evaluated pursuant to Code 5242 and 5243, which provides a rating for degenerative arthritis of the spine.  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  The Board observes that the Veteran's cervical spine disability; as well as the left upper extremity neuropathy has been assigned "staged ratings".  As such, each rating period will be addressed.

As previously discussed, a May 2007 rating decision granted the Veteran's service connection claim with regards to a cervical spine disability, and a 20 percent rating was assigned effective from January 17, 2006 (the date of the original claim).

Post-service treatment records document that degenerative disc disease of the cervical spine was diagnosed; and the Veteran subsequently underwent surgery that consisted of anterior cervical discectomy and fusion.

During a May 2007 VA examination, the Veteran reported pain and stiffness of the cervical spine.  Physical examination revealed limited flexion of the cervical spine to 30 degrees with a combined range of motion of the cervical spine of 200 degrees.  The examiner noted that there was mild discomfort associated with the cervical spine.  He also noted that it was conceivable that pain would further limit function, particularly with repetition.  There was no noted cervical spine ankylosis.  The neurological examination was unremarkable.  It was noted that the Veteran had not had physician ordered bedrest in the past 12 months.

In October 2007, the Veteran submitted a claim for an increase rating.  Private and VA treatment records document ongoing treatment for cervical spine.  An April 2008 VA treatment record documents good range of motion of the cervical spine with minimal limitation of range of motion secondary to pain.  X-ray revealed degenerative disease with hyperextension and fusion of C5-6 as previously noted.  In a July 2008 rating decision, the RO continued a 20 percent rating for cervical spondylosis and anterior cervical discectomy and fusion residuals.
During a December 2011 VA examination, the Veteran continued his complaints with regards to pain and stiffness of the cervical spine.  Physical examination revealed forward flexion to 45 degrees; 0 degrees of extension; 0 to 35 degrees of bilateral lateral flexion; 0 to 60 degrees of bilateral lateral rotation.  There was pain with all movement.  Upon testing, the examiner noted that there was no evidence of additional limitation of motion.  It was noted that there was a combined range of motion of 235 degrees.  Functional impairment was noted due to less movement than normal and pain on movement.  There was evidence of guarding and/or muscle spasm of the cervical spine, but it was noted that it did not result in abnormal gait or spinal contour.  The examiner noted that employment was impacted due to difficulty with range of motion of the neck secondary to the fusion.

Neurological examination revealed muscle strength testing of the upper extremities was normal at 5/5 with the exception of the left wrist extension and flexion which were diminished at 4/5.  Detailed reflex examination of the upper extremities was normal.  Sensory examination showed decreased sensation of the inner and outer left forearm and the left hand and fingers.  Constant, mild radicular pain was noted with the left upper extremity; mild paresthesias, dysesthesias and numbness were also noted.  The examiner noted that middle radicular group was involved to a mild extent.  The Veteran was noted to be right hand dominant.

Based on the December 10, 2011 examination, the RO assigned a 20 percent rating for left upper extremity neurological involvement, and a 10 percent rating for orthopedic manifestations of the cervical spine disability.

In March 2015, the Board remanded the issues for contemporaneous VA examinations. 

During the December 2015 VA examination, the Veteran reported having flare-ups described as pain.  He described functional loss as left bicep weakness, and finger abduction weakness bilaterally.  Physical examination of the cervical spine revealed forward flexion was 0 to 20 degrees; extension was 0 to 20 degrees; bilateral lateral flexion was 0 to 25 degrees; bilateral lateral rotation was 0 to 50 degrees.  The examiner indicated pain was noted on the examination but did not result in/cause functional loss.  The Veteran had evidence of localized tenderness on palpation of the midline spine.  He was able to perform repetitive use testing with no changes in ranges of motion or function.  There was no noted ankylosis of the cervical spine.

Neurological examination revealed the Veteran did not have any muscle spasms. However, it was noted he had localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing of the upper extremities showed elbow flexion, wrist extension and finger abduction in the left upper extremity were reduced to 4/5; and wrist extension and finger abduction in the right upper extremity were reduced to 4/5.  The Veteran did not have any muscle atrophy.  Deep tendon reflexes were normal in the left and right biceps, triceps, and brachioradialis.  Sensation to light touch in the left and right shoulder area was normal.  Sensation was decreased in the left and right inner and outer forearm, and left and right hand and fingers. The examiner noted the Veteran had signs and symptoms of radiculopathy.  He did not have constant pain in either arm.  However, he did have moderate intermittent pain, with severe paresthesias and/or dysesthesias, and numbness in the both upper extremities.  The examiner noted the nerve roots involved the upper radicular group in the left arm which was severe; and the right arm which was moderate.

As noted above, the Veteran's cervical spine disability is assigned a 20 percent rating from January 17, 2006 to December 10, 2011; a 10 percent rating from December 10, 2011 to December 29, 2015; and a 20 percent rating from December 29, 2015.

From January 17, 2006 to December 10, 2011; and from December 29, 2015 onward, a rating in excess of 20 percent for the service-connected cervical spine disability is not warranted.  While the Veteran has continued complaints of pain with limited motion of the cervical spine, such disability is not shown to result in forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine or entire spine, incapacitating episodes of IVDS having a total duration of at least four weeks during a twelve month period, or neurologic impairment other than moderate/severe left upper extremity radiculopathy as of December 29, 2015, and moderate right upper extremity radiculopathy as of December 29, 2015.

In this regard, it is not shown by the lay statements or the May 2007 or December 2015 VA examination reports, or any other clinical evidence of record, that there is forward flexion of 15 degrees or less for cervical spine or favorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine.  While the cervical spine motion was shown to be limited, active motion in the cervical spine is shown and, as noted above, ankylosis was specifically said to not be present on the VA examination reports.  

Further, from December 10, 2011 to December 29, 2015, a rating in excess of 10 percent for the service-connected cervical spine disability is not warranted.  As noted, the Veteran has continued complaints of pain with limited motion of the cervical spine, however, such disability is not shown to result in forward flexion of the cervical spine of 30 degrees or less; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding sever enough to result in abnormal spinal contour, incapacitating episodes of IVDS having a total duration of at least two weeks during a twelve month period, or neurologic impairment other than mild left upper extremity radiculopathy as of December 10, 2011.

Indeed, it is not shown by the lay statements or the December 2011 VA examination report, or any other clinical evidence of record, that there is forward flexion of 30 degrees or less for cervical spine or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding sever enough to result in abnormal spinal contour.  While the cervical spine motion was shown to be limited, active motion in the cervical spine is shown.  And while there was evidence of guarding and/or muscle spasm of the cervical spine, it was noted that it did not result in abnormal gait or spinal contour.  

With respect to IVDS, while there is an indication that the Veteran has IVDS of the cervical spine.  There has been no indication, at any point during the appeal period that the Veteran has had any incapacitating episodes [as defined by the regulations set forth above as documented by the examination reports] of IVDS in a 12 month period.  No other lay statements or clinical reports, to include the VA outpatient reports, or private treatment reports, indicate that the service-connected cervical spine disability has resulted in incapacitating episodes of IVDS having a total duration of at least two or four weeks during a 12 month period.

Pertinent to any associated neurologic impairment, the Board observes that from December 10, 2011 to December 29, 2015, the Veteran's service connected left upper extremity is evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, Code 8511, which provides for both the major and minor side, mild incomplete paralysis of the middle radicular group nerve warrants a 20 percent evaluation; moderate incomplete paralysis of the middle radicular group nerve warrants a 30 percent for the minor side; and severe incomplete paralysis of the median nerve warrants a 40 percent for the minor side.  Complete paralysis of the middle radicular group nerve, adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected warranted the maximum 60 percent for the minor side.

Further, the Board observes that as of December 29, 2015, the Veteran's service-connected right (major) upper extremity radiculopathy is evaluated as 40 percent disabling and the left upper extremity is evaluated as 30 percent disabling both pursuant to 38 C.F.R. § 4.124 which provides that, for neuralgia characterized usually by a dull and intermittent pain, typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See also, 38 C.F.R. §4.124a, Codes 8510, 8710.

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The record indicates that the Veteran's service-connected left upper extremity radiculopathy has not resulted in more than mild incomplete paralysis of the middle radicular group from December 10, 2011 to December 29, 2015; and neuralgia, moderate incomplete paralysis of the upper radicular group from December 29, 2015 onward.  Further, the service-connected right upper extremity has resulted in neuralgia, moderate incomplete paralysis of the upper radicular group as of December 29, 2015.  As the Veteran's claim for an increased rating for his cervical spine disability has been pending since the January 17, 2006 award of service connection, the Board has also considered whether such was manifested by bilateral upper extremity radiculopathy.  

In this regard, no competent evidence prior to the December 10, 2011 award of left upper extremity radiculopathy, shows objective symptomatology of radiculopathy of the left upper extremity; and no competent evidence prior to the December 29, 2015 award of right upper extremity radiculopathy shows objective symptomatology of radiculopathy of the right upper extremity.  Indeed, on May 2007 VA examination report, the neurological examination was unremarkable.  On December 2011 VA examination report, left upper extremity radiculopathy of the middle radicular group was found, however, there is no evidence of right upper extremity radiculopathy.  

The first manifestation of right upper extremity radiculopathy was on the December 29, 2015 VA examination report; and the report also documented that the left upper extremity had increased in severity.  As per the objective evidence, the Board finds that the Veteran's functional impairment of the left upper extremity is no more than mild from December 10, 2011 to December 29, 2015; and moderate (the highest schedular evaluation allowed for neuralgia of the upper radicular nerve group) impairment from December 29, 2015.  Further, the right upper extremity is moderate (the highest schedular evaluation allowed for neuralgia of the upper radicular nerve group) impairment from the December 29, 2015 date of service connection.

Consequently, the Board finds that ratings in excess of 20 percent from December 10, 2011 to December 29, 2015, and 30 percent from December 29, 2015 for left upper extremity; as well as the 40 percent for right upper extremity are not warranted.  In reaching such conclusion, the Board has considered the Veteran's subjective neurological symptomatology associated with his bilateral upper extremity radiculopathy.  Indeed, the preponderance of the objective evidence does not show a severe or diffuse functional impairment.  In addition, the evidence also shows that he maintains near normal muscle strength and tone in the upper extremities, with no evidence that his upper extremity neurologic impairment is manifested by paralysis of the muscles. 

As such, the Board finds that the Veteran's left upper extremity neurologic impairment is no more than mild from December 10, 2011 to December 29, 2015 and does not more nearly approximate moderate or severe incomplete paralysis or complete paralysis at any point during this period for Code 8511, middle radicular group.  Furthermore, as of December 29, 2015, the Veteran has received the highest 30 and 40 percent ratings for neuralgia, moderate incomplete paralysis of the upper radicular nerve group for the left and right upper extremities, respectively.

Other considerations

The Board refers to the legal criteria above and considered whether an extra-schedular rating for PTSD, cervical spine with upper extremity radiculopathy is warranted in this case. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

The evidence shows that the Veteran's service-connected PTSD results in symptoms which include, but are not limited to: irritability, disturbances in motivation and mood (euthymic dysphoric, irritable), depression, flattened or constricted affect, anxiety, chronic sleep impairment, and suicidal ideation.  Furthermore, he has difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood; as well as reduced reliability and productivity.  A higher rating is available for more severe levels of occupational and social impairment.  Moreover, the criteria allow for consideration of all aspects of impairment and not only those symptoms or factors listed as examples.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Moreover, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's painful, limited motion and any associated neurological impairment are contemplated along with resulting functional impairment, to include standing, walking, sitting etc.  

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric, orthopedic, or neurological impairment that has not-for evaluation purposes-been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) and in Johnson is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD and cervical spine disabilities; as well as associated neurological impairment.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that the Veteran has been granted entitlement to TDIU by way of a January 2016 rating decision due to his service-connected disabilities from November 13, 2013 to December 29, 2015.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As of December 29, 2015, the Veteran has a combined evaluation of 100 percent, as such the issue of TDIU is moot.

Finally, the Veteran, by way of his attorney, has requested special monthly compensation (SMC) at the Housebound Rate.  See May 2016 correspondence.  The Board has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 
Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

A TDIU may satisfy the "rated as total" element of section 1114(s) when the TDIU is based on a single disability, but not multiple disabilities.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The provisions of 38 C.F.R. § 4.16 (a), which provide that certain disabilities may be considered a single disability for TDIU purposes; do not apply to "rated as total" requirement for housebound benefits.  Buie.

In this case, the Veteran was awarded TDIU from November 13, 2013 to December 29, 2015 based on all service-connected disabilities.  See January 2016 rating decision (the RO indicates that the Veteran is found unable to obtain and maintain gainful employment due to his service-connected disabilities).  As such, the Veteran does not have a single disability rated as total for purposes of SMC at the housebound rate under 38 U.S.C.A. § 1114 (s).  It follows that the Board need not further consider entitlement to SMC.


ORDER

A disability evaluation in excess of 70 percent for PTSD is denied.

A disability evaluation in excess of 20 percent for the Veteran's cervical spondylosis and anterior cervical discectomy and fusion residuals for the period from January 17, 2006 to December 10, 2011 is denied.

A disability evaluation in excess of 10 percent for the Veteran's orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals for the period from December 10, 2011 to December 29, 2015 is denied.

A disability evaluation in excess of 20 percent for the Veteran's orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals for the period from December 29, 2015 is denied.

Greater disability ratings for left upper extremity neuropathy/radiculopathy rated as 20 percent from December 10, 2011 to December 29, 2015; and as 30 percent from December 29, 2015 are denied.

An initial disability rating greater than 40 percent for right upper extremity neuropathy/radiculopathy is denied.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


